Citation Nr: 0729216	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-28 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for genital warts/herpes.

2.  Entitlement to an initial rating higher than 10 percent 
for traumatic arthritis, left (minor) elbow.

3.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease (DJD) left (minor) shoulder.

4.  Entitlement to an initial compensable rating for 
hemorrhoids status post-operative.

5.  Entitlement to service connection for chronic headaches.

6.  Entitlement to service connection for right shoulder 
disorder.

7.  Entitlement to service connection for a left calf 
disorder.

8.  Entitlement to service connection for hair loss. 

9.  Entitlement to service connection for residuals of root 
canal.

10.  Entitlement to service connection for seasonal 
allergies.

11.  Entitlement to service connection for residuals of blunt 
force trauma involving multiple soft tissue injuries of the 
leg, chest, left hand, right shoulder, right thigh.

12.  Entitlement to service connection for residuals of 
ganglion cyst, left wrist.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from June 1983 to June 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of April 2003 and September 2005 of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The April 2003 rating decision 
adjudicated 20+ claimed conditions, but the veteran 
specifically limited his Notice of Disagreement (NOD) to the 
issues set forth on the cover sheet.  Thus, only those issues 
from the April 2003 rating decision are in an appellate 
status and before the Board.  See 38 C.F.R. § 20.200, 20.201 
(2006).  The September 2005 rating decision denied service 
connection for a ganglion cyst, left wrist and a myocardial 
infarction (heart attack).  The veteran specifically limited 
his NOD to the ganglion cyst claim, and he perfected a 
separate appeal of that issue.

The Board further notes that the statement of the case (SOC) 
lists the issue of residuals of an operation, vomiting, 
headache, temperature above 100 degrees.  The veteran's 
detail NOD, however, did not list that issue among those he 
appealed.  Thus, that issue is not before the Board.  Id.  
Further, the issue alleged symptoms rather than a specific 
underlying condition.  The SOC also only listed the veteran's 
right shoulder claim among the one for blunt force trauma, 
but the veteran's NOD specifically addressed his right 
shoulder separately in addition to the blunt force trauma 
event.  Thus, the Board has listed it as a separate claim as 
well.  Id.  In light of the fact that it does appear on the 
SOC, a remand for issuance of a SOC is not necessary.

The veteran requested a hearing at the Board's offices in 
Washington, DC, for which an April 2007 Board letter informed 
him was scheduled for June 13, 2007.  In his response, also 
dated in April 2007, the veteran-through his representative, 
cancelled the hearing.  Neither he nor his representative 
requested it to be rescheduled.  Thus, the Board deems the 
request for a hearing to have been withdrawn.  See 38 C.F.R. 
§ 20.706 (2006).

As will be discussed in the REMAND portion of the document 
below, the veteran's appeal of the issue related to his right 
shoulder requires additional development before the Board can 
decide it, and it is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's genital herpes/warts manifest with periodic 
flare-ups and the need for constant anti-viral medication for 
control.  The condition is asymptomatic as of the medical 
records associated with the claims file.

3.  The veteran's traumatic arthritis, left elbow manifests 
with full pain-free range of motion (ROM) and a 15 degree 
flexion contracture.

4.  The veteran's left shoulder disorder manifest with DJD, 
tenderness to palpation of the acromioclavicular joint, 
anteriorly, and full ROM.

5.  The veteran's post operative hemorrhoids manifest with 
good sphincter control and no internal or visible external 
hemorrhoids.

6.  The medical evidence of record does not show a currently 
diagnosed disorder of the left calf.

7.  The medical evidence of record does not show a currently 
diagnosed hair loss disorder.

8.  The medical evidence of record does not show a currently 
diagnosed dental disorder due to trauma.

9.  The medical evidence of record does not show an diagnosed 
underlying disorder secondary to seasonal allergies 
manifested during the veteran's active military service.

10.  The medical evidence of record shows chronic headaches 
throughout the veteran's active military service.

11.  The medical evidence of record does not show currently 
diagnosed residuals of blunt force trauma involving the 
chest, head, and left hand.

12.  The medical evidence of record does not show current 
ganglion cyst symptomatology, left wrist.
CONCLUSIONS OF LAW

1.  The requirements are not met for an initial rating higher 
than 10 percent for genital herpes/warts.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code (DC) 7899-7806 (2006).

2.  The requirements are not met for an initial rating higher 
than 10 percent for traumatic arthritis, left (minor) elbow.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2006).

3.  The requirements are not met for an initial rating higher 
than 10 percent for DJD, left (minor) shoulder.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, DC 5010 (2006).

4.  The requirements are not met for an initial compensable 
rating for hemorrhoids.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, DC 7336 (2006).

5.  A seasonal allergy condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

6.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, are not been met. 38 U.S.C.A. §§ 1110, 
1131, 1721, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.381, 4.150, 17.161 (2006).

7.  The criteria for entitlement to service connection for a 
chronic headache disorder are met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

8.  The criteria for entitlement to service connection for 
blunt force trauma involving multiple soft tissue injuries of 
the leg, chest, left hand, and right thigh are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

9.  The criteria for entitlement to service connection for 
ganglion cyst, left wrist, are not met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the VCAA notice requirements 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  Id.  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006); and Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

A December 2002 pre-decision RO letter only informed the 
veteran of the existence of the VCAA and VA's duty to assist 
him in the development of his claim.  Thus, while time-
compliant, it was not VCAA content-compliant.  Nonetheless, 
the initial decision was not entirely unfavorable to the 
veteran, as several of his claims were allowed.  After 
receipt of the veteran's NOD, a February 2004 RO letter 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for higher 
initial ratings and his underlying claims for service 
connection, as well as what information and evidence he 
needed to submit, what information and evidence would be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that was relevant to his claims.  
The Board notes that the letter did not include the specific 
language of the "fourth element"-that is, to provide all 
information in his possession related to his claim.  
Nonetheless, the veteran had received sufficient explanation 
as to how to provide further relevant evidence, such that the 
intended purpose of this final element of VCAA notice was 
nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as outlined 
by the Court in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I).  See VA O.G.C. Prec. Op. No. 1-04 (Feb. 
24, 2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the claim. 
Id.  The General Counsel's opinion held that this language 
was obiter dictum and not binding on VA.  See VA O.G.C. Prec. 
Op. No. 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 Vet. 
App. at 130 (Ivers, J., dissenting).  In addition, the 
General Counsel's opinion stated VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is harmful or prejudicial to 
the claimant.  For example, where the claimant is asked to 
provide any evidence that would substantiate his or her 
claim, a more generalized request in many cases would be 
superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the December 2002 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
This correspondence included the specific request that the 
veteran inform the RO as to any additional information or 
evidence that he wanted that agency to obtain on his behalf, 
or that he otherwise send the evidence still needed to 
support his claim as soon as possible.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to have prejudiced him, and thus, the Board finds 
this to be harmless error.  VA O.G.C. Prec. Op. No. 1-04 
(Feb. 24, 2004); see also Mayfield, 19 Vet. App. at 128, 
affirmed, 20 Vet. App. 537.

In the Dingess/Hartman decision, the Court indicated that 
"[i]n cases were service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to note that when, as here, a claim has been proven, the 
purpose of section 5103(a) notice has been satisfied and 
notice under its provision is no longer applicable.

In an even more recent precedent decision, however, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007), the Court limited this 
holding in Dingess to situations where service connection was 
granted and the disability rating and effective date assigned 
prior to the enactment of the VCAA.  When, as here, this did 
not occur until after the VCAA's enactment, the veteran is 
entitled to pre-decisional notice on all elements of his 
underlying claim - including in this particular instance as 
it relates to the downstream disability rating and effective 
date elements.  Moreover, in Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007), the Federal Circuit Court held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
claimant.  Id.  Neither the veteran nor his representative 
has cited or asserted any error related to the VCAA notices 
provided him.
 
Naturally, since the 2002 letter was issued prior to the 
Court's decision in Dingess/Hartman, the letter did not 
inform the veteran how downstream disability evaluations and 
effective dates are assigned and the type evidence which 
impacts those determinations.  But a May 2006 Dingess/Hartman 
letter informed him how downstream disability ratings and 
effective dates are assigned and the type evidence impacting 
those determinations.  Nonetheless, in light of the fact that 
the effective date  of the veteran's initial ratings are 
retroactive to the date of his retirement from active 
service, and the fact that the Board is denying his other 
claims for service connection, any issue related to a rating 
or effective date for those claims is moot and therefore, 
non-prejudicial.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain.  There is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to him.  Thus, any such error is harmless and does not 
prohibit consideration of his appeal on the merits at this 
juncture.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

II.  Increased rating claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's genital herpes, left wrist and left 
shoulder disorders, and his hemorrhoids.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.

A.  Genital Herpes/Warts

The veteran was diagnosed with this condition in active 
service.  At the February 2003 examination, he told the 
examiner he experienced genital warts from 1984 to 1987, and 
they were excised and eliminated by treatment with liquid 
nitrogen.  He also contracted genital herpes.  He has 
outbreaks approximately every three months, and he takes 
Acyclovir daily for control of his symptoms.

According to the rating criteria, infections of the skin not 
specifically listed, such as bacterial, fungal, viral, 
treponemal, and parasitic diseases, are evaluated as 
disfigurement of the head, face, or neck; scars; or 
dermatitis, depending on the predominant disability picture.  
38 C.F.R. § 4.118, Diagnostic Code 7820.  So, the RO 
evaluated the veteran's genital herpes analogously under 
hyphenated DC 7899-7806 for dermatitis or eczema, see 
38 C.F.R. § 4.20; see also 38 C.F.R. § 4.27 (A hyphenated 
code is used when a rating under one diagnostic code requires 
the use of an additional diagnostic code to identify the 
basis for the evaluation), as the veteran's service-connected 
herpes simplex virus primary involves complaints of chronic 
outbreaks of lesions.

DC 7806 provides that a 10 percent evaluation will be 
assigned where at least 5 percent, but less than 20 percent 
of the entire body or at least 5 percent, but less than 20 
percent of exposed areas are affected; or, intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent evaluation is assigned for 20 to 40 percent of the 
entire body, or 20 to 40 percent of exposed areas affected; 
or, systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly during the past 12-month 
period.  A 60 percent rating requires more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected; or, constant or near- constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

The entries in the veteran's service medical records note the 
primary area of involvement as the veteran's penis.  Physical 
examination revealed his skin as dry in appearance and 
texture.  There was no evidence of any rashes the day of the 
examination.  Examination of his genitals was unremarkable, 
as there were no warts or penile discharge.  The examiner 
noted the veteran's genital examination was within normal 
limits, and the diagnosis was genital warts by history.

In light of the fact the veteran was asymptomatic on the day 
of the examination, his herpes clearly did not affect at 
least 5 percent of his body.  The RO granted a compensable 
rating of 10 percent because the veteran's herpes is 
recurrent, and he required the ongoing use of a drug to 
control it.  Parenthetically, the Board notes that Acyclovir 
is a synthetic antiviral agent used in the treatment of 
genital herpes.  Steadman's Medical Dictionary, p. 22, 27th 
Edition (2000).  While Acyclovir is not a corticosteroid or 
immunosuppressive drug, it is a systemic drug.  In any event, 
the Board finds that the veteran's genital herpes do not meet 
or approximate the criteria for an initial rating higher than 
10 percent.  38 C.F.R. § 4.7.  As noted, the disorder is 
episodic and, even when active, there is no evidence that it 
affects 20 to 40 percent of his entire body.  Thus, the Board 
finds that his genital herpes disorder more nearly 
approximates a 10 percent rating.  38 C.F.R. § 4.1, 4.7, 
4.118, DC 7806.

B.  Left Elbow and Left Shoulder Arthritis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

A distinction is made between major (dominant) and minor 
upper extremities for rating purposes.  In the instant case, 
the examination report notes the veteran is right handed, 
which means that his left upper extremities are the non-
dominant or minor side.  See 38 C.F.R. § 4.69.

Traumatic arthritis is rated under DC 5003 as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  DC 5003 provides 
that degenerative arthritis established by X-ray is rated on 
the basis of limitation of motion (LOM) under the appropriate 
DCs for the joint involved.  Further, if the LOM of the joint 
involved is noncompensable, a rating of 10 percent is 
applicable.  Id.  LOM  must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of LOM, but with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups and occasional incapacitating 
exacerbations, a 20 percent evaluation is assigned.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent rating is assigned.  
Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under DC 5003 and 38 C.F.R. § 4.59 
(for painful motion) is in order where arthritis is 
established by X-ray findings and no actual LOM of the 
affected joint is demonstrated.  Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  Where compensable LOM is 
demonstrated in the joint, the Lichtenfels rule is not 
applicable.  

Left Elbow Analysis

Normal ROM of the elbow and forearm on flexion and extension 
is from 0 to 145 degrees.  See 38 C.F.R. § 4.71a, Plate I 
(2006).  LOM is rated under DCs 5006-5208.  38 C.F.R. 
§ 4.71a.
 
DC 5206 provides for a noncompensable evaluation where 
flexion is limited to 110 degrees; a 10 percent evaluation 
where flexion is limited to 100 degrees; a 20 percent 
evaluation where flexion is limited to 90 degrees; a 20 
percent evaluation for the minor joint where flexion is 
limited to 70 degrees; a 30 percent evaluation for the minor 
joint where flexion is limited to 55 degrees; and a 
40 percent evaluation for the minor joint where flexion is 
limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, pertinent to limitation of elbow extension for 
the minor joint provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees; a 20 percent 
evaluation where the extension is limited to 75 or 90 
degrees; a 30 percent evaluation where extension is limited 
to 100 degrees; and a 40 percent evaluation where extension 
is limited to 110 degrees.  See 38 C.F.R. § 4.71a, DC 5207.

DC 5208 provides for a 20 percent rating where flexion of the 
forearm is limited to 100 degrees and extension is limited to 
45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5208.

At the 2003 examination, the veteran told the examiner that 
he experienced intermittent pain with lifting and full 
extension was painful.  He also reported he had arthritis of 
the elbow.  Physical examination revealed the left elbow to 
manifest full flexion with minimal discomfort.  A 15 degree 
flexion contracture was noted.  Muscle strength was 5/5, and 
neurovascular status was intact.  Pronation and supination 
were both within normal limits.  No paraesthesias or 
weaknesses were noted.  The examiner diagnosed mild flexion 
contracture and traumatic arthritis, left elbow, and noted 
that the contracture did not affect the veteran's activities 
of daily living.
Although the veteran's left elbow manifested full ROM on 
flexion, there was some discomfort and the residual 
contracture.  Thus, his left elbow warrants the 10 percent 
rating, though his LOM is noncompensable.  38 C.F.R. § 4.71a, 
DC 5003;  Lichtenfels, 1 Vet. App. at 488.  The 10 percent 
allowed by the rating decision also adequately compensates 
the veteran for his functional loss due to that pathology.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The findings on 
examination do not indicate that a higher rating was met or 
approximated.  Even were the Board to consider the flexion 
contracture as LOM on flexion, a 15 degree loss of flexion 
would leave the veteran's left elbow at 0 to 130 degrees-
well shy of the 0 to 90 degrees that warrants a 20 percent 
rating.  See 38 C.F.R. § 4.71a, DC 5206.  And neither would 
it approximate a higher rating if considered as extension 
limited to 15 degrees, as extension must be limited to 0 to 
75 degrees to approximate a 20 percent rating.  Id., DC 5207.  
The examiner specifically noted the absence of other 
pathology, so there is no medical basis for a higher rating 
for impairment of the flail joint, radius, ulna, or of 
pronation or supination.  See DCs 5209, 5210, 5211, 5112, 
5213.

Left Shoulder Analysis 

Historically, the veteran injured his left shoulder when he 
was thrown from a truck in 1987.  He told the examiner that 
when he experienced pain, on a scale of 1 to 10, it was 
10/10.  Overhead lifting or reaching aggravated it and he 
used Motrin for relief of his symptoms.

The normal ROM of the shoulder is forward elevation (flexion) 
of 0 to 180 degrees; abduction of 0 to 180 degrees, external 
rotation of 0 to 90 degrees and internal rotation of 0 to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  A 20 percent evaluation 
is warranted for LOM of the minor arm when motion is possible 
to the shoulder level or midway between the side and shoulder 
level.  A 30 percent evaluation for the minor arm requires 
that motion be limited to 25 degrees from the side.  38 
C.F.R. § 4.71a, DC 5201.

Physical examination revealed tenderness to palpation over 
the acromioclavicular joint anteriorly and positive crepitus.  
ROM was full.  Neurovascular status was intact and deep 
tendon reflexes were 1+.  Muscle strength was 5/5, and no 
paraesthesias or weaknesses were noted.  The diagnosis was 
mild DJD, acromioclavicular joint, left shoulder, and the 
examiner noted that, while there was increased pain with 
certain activities, there was no decrease in the ROM of the 
left shoulder as a result of the pain.

In light of the fact that the ROM of the veteran's left 
shoulder was full, and therefore noncompensable, his left 
shoulder disorder more nearly approximates the assigned 10 
percent rating to compensate him for his pain and tenderness.  
38 C.F.R. § 4.71a, DC 5003-5201; Lichtenfels, 1 Vet. App. at 
488.  A higher rating is not indicated by the evidence of 
record, as the examiner noted that there was no additional 
functional loss due to pain or weakness.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.

The Board notes that both the shoulder and the elbow are 
major joints.  38 C.F.R. § 4.45(f).  Nonetheless, a 20 
percent rating is not warranted for the diagnosed arthritis, 
as there is no medical evidence of occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.

C. Hemorrhoids

The veteran's hemorrhoids were evaluated under DC 7336.  See 
38 C.F.R. § 4.114, DC 7336.  Hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures warrant 
a 20 percent rating.  Hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, warrant a 10 percent rating.  
Hemorrhoids that are mild or moderate warrant a 0 percent 
(i.e., noncompensable) rating.  Id.

The veteran is not entitled to a compensable rating for 
hemorrhoids because the medical evidence of record does not 
indicate his hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  Rectal examination only revealed two 
tags, and an otherwise normal examination.  No internal or 
external hemorrhoids were noted by the examiner.  Test for 
fecal occult blood was negative.  The diagnosis was status 
post-hemorrhoidectomy without sequela.  Thus, the veteran's 
hemorrhoids manifest as mild or moderate in degree.  In light 
of the fact that the veteran manifests no active residual 
symptoms of his hemorrhoids, the Board is constrained to deny 
a compensable rating.  38 C.F.R. §§ 4.7, 4.114, DC 7336.


D.  Conclusion - Increased Ratings

And as concerns all of the veteran's claims for increased 
ratings, since the reasons and bases set forth above show the 
preponderance of the evidence is against the claims, there is 
no reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

Consideration has also been given to providing the veteran 
higher ratings for his service-connected disabilities on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (2006).  
The Board emphasizes that the Schedule for Rating 
Disabilities is based on the average impairment of earning 
capacity resulting from a service-connected disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the evidence of record 
does not document that this case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, referral for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not applicable under 
the circumstances.  

III.  Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A.  Left Calf, Soft Tissue Injury due to Blunt Force Trauma 
Involving Leg, Chest, Left Hand, and Right Thigh

The veteran told the examiner that he pulled a muscle in his 
left calf, that he experienced discomfort whenever water 
strikes it while showering.  He also complained of injuries 
he experienced from blunt force trauma during his active 
service.

Service medical records show entries in September 1989 and 
May 1991.  At the former, the veteran reported he had a 
bicycle accident where he ran into the back of a truck, and 
he complained of involvement of his chest and legs.  
Abrasions of the thighs, forehead, and right hand were noted.  
Examination revealed slight erythema and mild tenderness of 
the chest, but the chest was clear to auscultation.  There 
was mild fibial tenderness of the left leg but no fracture.   
The diagnostic assessment was blunt trauma, chest and lower 
extremities.  He was issued aspirin and cleared for duty.

Other than the conditions of the lower extremities for which 
service connection was granted, the service medical records 
note no subsequent pathology or evidence of chronic 
pathology.

In May 1991, the veteran was noted to have a bruised right 
thigh.  Other than the conditions of the lower extremities 
for which service connection is in effect, the examination at 
separation notes no abnormalities related to the left calf, 
the legs, chest, left hand, or right thigh.

The 2003 VA examination revealed the veteran's chest as 
normal in diameter and outline for his sex and age, and his 
lungs were clear to auscultation bilaterally.  There was 
tenderness to palpation over the 2nd and 3rd ribs anteriorly.  
There was no cyanosis, clubbing, or edema, of the upper or 
lower extremities.  Brachial and radial pulses of the upper 
extremities were 2+, as were dorsalis pedis and popliteal 
pulses.  There were no varicosities, and hair distribution of 
the legs was normal.  Neurological examination was 
unremarkable.  Rhomberg and Balbinski were negative.  Hand 
grasp and foot dorsiflexion were strong, and there was no 
ankle clonus.

The examiner noted no paraesthesias of the left calf, and 
that the veteran was not sensitive to touch along the left 
lateral aspect of the lower leg.  Neurovascular status was 
normal.  The examiner opined that there was insufficient 
evidence to  warrant a diagnosis of an acute or chronic 
condition.

In the absence of any diagnosed disorder involving the left 
calf, chest, left hand, or right thigh, there is no basis for 
service connection.  38 C.F.R. § 3.303.  The Board notes that 
the tenderness of the 2nd and 3rd ribs was part of the grant 
of service connection for costochondritis, which the veteran 
claimed as chest pain, and was awarded to the veteran in 
accordance with the April 2003 rating decision.

B.  Hair Loss

The service medical records note the veteran presented in 
June 1993 with a complaint of hair loss on the back of his 
head.  Examination revealed a three-quarter inch patch on the 
rear of the left side of his head where hair growth was 
noted, but it was very shallow.  The assessment is illegible, 
but treatment was an injection into the lesion area.  
Nonetheless, there are no documented entries of a chronic 
disorder.

At the 2003 examination, the veteran told the examiner that 
he received an injection and his hair grew back.  Examination 
of the scalp revealed no evidence of any distinct hair loss.  
The diagnosis was alopecia by history.

In the absence of a current diagnosis of hair loss there is 
no basis for service connection.  38 C.F.R. § 3.303; Boyer, 
210 F.3d at 1353; Mercado-Martinez , 11 Vet. App. at 419 
(1998).

C.  Ganglion Cyst, Left Wrist

The service medical records note treatment for a ganglion 
cyst on the back of the left wrist in March 1998, and he was 
referred to orthopedics.  The veteran asserted that it was 
injured in 1991 during the Persian Gulf War when he was 
thrown out of a vehicle.  He told the examiner that he had 
pain, swelling, and a small particle under the skin.

He was afforded a VA fee-basis examination to specifically 
assess the current severity of the claimed condition.  In the 
June 2005 examination report, the examiner noted that 
examination showed the wrist as normal in appearance.  X-ray 
examination findings were within normal limits.  The examiner 
found no evidence of a ganglion cyst on the veteran's left 
wrist.  There was no diagnosis, as the examiner noted the 
condition as resolved.

In the absence of a currently diagnosed disorder, there is no 
basis for service connection.  38 C.F.R. § 3.303; Boyer, 210 
F.3d at 1353; Mercado-Martinez , 11 Vet. App. at 419 (1998).

As concerns all of the service connection claims discussed 
above, perhaps the most fundamental requirement in 
establishing entitlement to service connection is that there 
be proof the veteran has the condition claimed, which is the 
first element that must be shown.  See Brammer v. Derwinski, 
3 Vet. App. 233, 225 (1992) (Service connection presupposes a 
current diagnosis of the claimed disability).  Here, though, 
the veteran has not met this initial burden of proof, and in 
the absence of proof of present disability there can be no 
valid claim.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In the 
absence of a currently diagnosed disorder of the conditions 
claimed, there is no basis for service connection.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board trusts the veteran understands that Congress allows 
for service connection for current and chronic conditions or 
diseases that had their inception or aggravation in active 
service-not events or acute and transitory episodes that one 
may have been treated for during active service but have 
since resolved.  While the veteran was treated for the 
maladies or injuries discussed above, the preponderance of 
the evidence shows that they were acute and transitory events 
that resolved without any chronic residuals.  38 C.F.R. 
§ 3.303.

D.  Seasonal Allergies

The service medical records clearly document numerous 
occasions where the veteran presented with acute symptoms 
which were diagnosed as secondary to seasonal allergies.  
They often manifested with headaches, itchy watery eyes, 
nasal congestion, and sore throat.  The Board notes only one 
occasion, however, where the examiner diagnosed allergic 
rhinitis, and it is undated.  No related abnormalities were 
noted at the physical examination for retirement.

The VA examiner noted no specific pathology related to the 
veteran's upper respiratory system.  Examination revealed his 
eyes as without periorbital swelling or redness, and his ears 
were without lesion or debris.  There was no evidence of 
lesion, polyps, or discharge of his nose.  Tonsils were 
present, and his throat manifested moist mucous membranes 
without lesion.  His sinuses were nontender on percussion.  
The examiner noted that the veteran's examination was within 
normal limits, and that he took Claritin as needed for his 
allergies.

The July 2003 rating decision denied this claim on the basis 
that it was a congenital defect for which service connection 
was not available.  See 38 C.F.R. § 3.303(c).  The Board 
notes, however, that such is not always the case, depending 
on the disorder in question.

Service connection may in fact be granted for congenital, 
developmental, and familial diseases if the evidence of 
record shows such a condition to have manifested during 
active service.  See VA O.G.C. Prec. Op. No. 82-90 (July 18, 
1990).  So, even if seasonal allergies, or a predisposition 
for the same, may be deemed congenital, a chronic disorder 
that manifested during active service secondary to such 
allergies would still be subject to service connection-if 
one is in fact diagnosed with a medical nexus between them.

But as already noted, despite the veteran's chronic acute 
symptoms during his active service, there was no diagnosis of 
a current upper respiratory disorder at the 2003 examination.  
And in the absence of proof of present disability there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes) and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Sanchez- 
Benitez, 13 Vet. App. at 285.  Thus, the preponderance of the 
evidence is against the claim.  38 C.F.R. § 3.303.

E.  Headache Disorder

The service medical records document several instances 
between 1985 and 1996 where the veteran complained of 
headaches.  Part of his asserted basis for service connection 
is that his headaches are secondary to a motor vehicle 
accident.

He was in a motor vehicle accident in February 1985 and 
September 1996.  After the latter, he complained in October 
1996 of severe neck pain and right occipital headaches.  The 
examiner diagnosed headaches (cephalgia) unspecified, and he 
declined the veteran's request to speculate as to whether 
there was any etiological connection with the accident.

At his retirement examination with VA, dated in February 
2003, the veteran complained of throbbing headaches in his 
occiput which radiated to his frontal area.  They lasted 
approximately 5 to 10 minutes and had no known antecedent.  
He told the examiner that he was hit in the right eye six to 
seven years earlier when he was poked with a fire hose.  No 
abnormalities were revealed by the examination.  Diagnostic 
assessment was history of remote eye injury with no evidence 
of sequelae and stress headaches.

The veteran told the VA examiner that he had experienced 
headaches daily over the prior four years, and he assessed 
his pain level as 10/10.  He reported photosensitivity but 
denied nausea and vomiting, as well as visual disturbances or 
auras.  He told the examiner he had a headache the day of the 
examination.  The headaches were in the back of his head to 
the top.

As already discussed above, the examiner assessed the 
veteran's neurovascular status as normal and noted no 
neurological impairment.  The examiner opined that there was 
no medical nexus between the veteran's reported headaches and 
his prior motor vehicle accidents, and also opined that it 
was unlikely the headaches were migrainous in nature, as they 
responded to aspirin.  Diagnosis was cephalgia of unclear 
etiology, and the veteran's stage I hypertension was noted.

While the examiner opined the etiology of the veteran's 
headaches was uncertain, that does not obviate the fact that 
he has a long documented in-service history of chronic 
headaches, though non-migraine in nature.  Being that a 
current disorder was diagnosed, the absence of a definitive 
etiology does not preclude service connection.  The fact of 
the matter is that the veteran was objectively diagnosed with 
headaches at about the time of his discharge from service.  
Therefore, there is sufficient evidence of chronicity.  
38 C.F.R. § 3.303.  Whether the degree of disability is 
compensable is a matter for the RO's determination.  See 
38 C.F.R. § 4.31.

F.  Dental Claim

The veteran asserts that his # 2 tooth was treated on five 
separate occasions, and he still has cold sensitivity.  The 
veteran's dental records note a pulpectomy (root canal) on # 
2 in October 1983.  It was reopened in June 1985, and in July 
the assessment was that his symptoms were secondary to 
carious lesions of the # 3 tooth.  In January 1994, the prior 
procedure was noted, and that the tooth was asymptomatic.  
The service medical records are negative for any entries 
related to dental trauma of any type.

Applicable law and regulations treat dental claims much 
differently than other physical conditions.  Specifically, 
disability compensation may be provided for certain specified 
types of service-connected dental disorders (Class I). See 38 
C.F.R. § 17.161(a). There is no time limitation for making 
application for treatment and no restriction as to the number 
of repeat episodes of treatment.  The types of dental 
disorders that may be compensable include irreplaceable 
missing teeth, and disease or damage to the jaw. 38 C.F.R. § 
4.150, DC 9900-9916.  Missing teeth may be compensable for 
rating purposes under DC 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913.

There is no competent evidence, nor does the veteran contend, 
that he suffered in-service injury or disease of the jaw, or 
any of the other conditions listed as compensable dental and 
oral conditions under the rating schedule.  See 38 C.F.R. § 
4.150.  Therefore, he is not eligible for compensation or 
Class I treatment for any dental disorder.

For other types of service-connected dental disorders, the 
claimant may receive treatment only, and not compensation.  
See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  
Those veteran's having a service-connected, noncompensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma (Class II(a)) may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R. § 17.161(c); see also 
VA O.G.C. Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997) (to 
have had dental extractions during service is not tantamount 
to dental trauma, because trauma of teeth, even extractions, 
in and of itself, does not constitute dental trauma).  There 
is no time limitation for making application for such 
treatment.  The veteran does not contend, nor does the record 
indicate, that he experienced any such dental trauma in 
service.  Therefore, he is not eligible for Class II(a) 
treatment.

One-time dental treatment (Class II) is available to 
veterans, but 38 C.F.R. § 3.381 limits the outpatient dental 
treatment available to treatable or replaceable missing teeth 
in some instances.  See 38 C.F.R. § 17.161(b).  For veterans 
discharged prior to October 1981, the application for this 
one-time dental treatment must have been submitted within one 
year after service discharge.  See 38 C.F.R. § 
17.161(b)(2)(i)(B).

A veteran is also entitled to VA outpatient dental treatment 
if he qualifies under one of the other categories outlined in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  The evidence does 
not demonstrate that the veteran can avail himself of any of 
the other categories by which VA dental treatment can be 
provided.  Class II(b) and Class II(c) treatment require that 
the claimant be a prisoner of war, a status not accruing to 
the veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a veteran who had 
made prior application for VA dental treatment within one 
year of April 5, 1983, received dental treatment from the VA 
for noncompensable dental conditions, was denied replacement 
of missing teeth which were lost during service, and that 
existing VA records reflect the prior denial of the dental 
claim. See 38 C.F.R. § 17.161(f).  The veteran has not sought 
VA dental treatment prior to the current claim.  There is no 
evidence demonstrating that the veteran has a dental 
condition that impairs or aggravates a service-connected 
disability (Class III).  See 38 C.F.R. § 17.161(g).  The 
veteran's service connected disabilities are not rated as 100 
percent disabling by schedular evaluation or due to 
individual unemployability (Class IV), nor is he a Chapter 31 
vocational rehabilitation trainee (Class V).  See 38 C.F.R. § 
17.161(h), (i).  He is also not receiving, or is scheduled to 
receive, VA care and treatment under 38 U.S.C.A. Chapter 17 
(Class VI).  See 38 C.F.R. § 17.161(j).  

Thus, for the reasons set forth above, there is no basis for 
service connection for dental trauma or dental treatment.  

G.  Conclusion - Service Connection Claims

In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's service connection claims that are denied, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).


ORDER

Entitlement to an initial rating higher than 10 percent for 
genital warts/herpes is denied.

Entitlement to an initial rating higher than 10 percent for 
traumatic arthritis, left (minor) elbow, is denied.

Entitlement to an initial rating higher than 10 percent for 
DJD left (minor) shoulder is denied.

Entitlement to an initial compensable rating for hemorrhoids 
status post-operative is denied.

Entitlement to service connection for chronic headaches is 
granted.

Entitlement to service connection for a left calf disorder is 
denied.

Entitlement to service connection for hair loss is denied.

Entitlement to service connection for residuals of root canal 
is denied.

Entitlement to service connection for seasonal allergies is 
denied.

Entitlement to service connection for residuals of blunt 
force trauma involving multiple soft tissue injuries of the 
leg, chest, left hand, right thigh, is denied.

Entitlement to service connection for residuals of ganglion 
cyst, left wrist, is denied.


REMAND

Service medical records note treatment for multiple 
complaints of right shoulder pain.  In March 1997, the 
veteran was assessed with bicipital tendonitis and 
impingement syndrome.  In May 1997, he complained of pain and 
told the examiner that he had run into a tree in February 
1997, and then a pole two to three months later.  Examination 
revealed pain on movement, decreased ROM, and positive 
tenderness.  In June 1998, he again presented with complaints 
of pain.  Examination showed good ROM but with pain.  The 
diagnosis was tendonitis.  A June 2000 entry notes a follow-
up for the right shoulder.

The February 2003 VA examination report notes no assessment 
of the veteran's right shoulder.  In light of the documented 
instances of in-service treatment, he is entitled to an 
examination to determine if there is a currently diagnosed 
disorder and-if so, whether it is causally related to the 
episodes documented in the service medical records.  
38 C.F.R. § 3.159(c).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC shall arrange a VA examination 
to determine the current status of the 
veteran's right shoulder.  Should the 
examiner diagnose a current disorder, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (probability of at least 50 percent) 
that any diagnosed right shoulder disorder 
is causally related to the episodes 
documented in the veteran's service medical 
records, or are otherwise causally related 
to his active service or to some other 
event.  Any opinion should be fully 
explained and the rationale provided.  It 
is imperative that the claims file be made 
available to the examiner for review of the 
veteran's pertinent medical and other 
history, including a complete copy of this 
remand.

2.  Then readjudicate the veteran's claim in 
light of the additional evidence obtained.  
If the claim is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


